Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): October 31, 2008 PremierWest Bancorp (Exact Name of Registrant as specified in its charter) Oregon 000-50332 93 - 1282171 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No 503 Airport Road, Medford, Oregon 97504 Address of Principal Executive Office Registrant's telephone number including area code 541-618-6003 (Former name or former address, if changed since last report) Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) This Form 8-K/A is filed to amend information included in Exhibit 99.1 of the Form 8-K filed on October 22, 2008 as set forth in Item 2.02 below. Item 2.02 Results of Operations and Financial Condition. On October 22, 2008, PremierWest Bancorp issued a press release announcing financial results for the third quarter ended September 30, 2008. The press release attached as Exhibit 99.1 to the original filing included incorrect book value per share and tangible book value per share data in the Financial Highlights (Balance Sheet) section of the release. Book value per share at September 30, 2008 was $7.99 (initially reported as $8.04) and tangible book value per share at September 30, 2008 was $4.69 (initially reported as $4.74) Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. NONE SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 31, 2008 PREMIERWEST BANCORP By: /s/ Michael D. Fowler Michael D. Fowler Executive Vice President and Chief Financial Officer
